Citation Nr: 1740031	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-33 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating, prior to February 11, 2016, and in excess of 20 percent thereafter, for lumbar strain (previously rating as coccydynia).

2.  Entitlement to an increased rating in excess of 10 percent, prior to February 12, 2016, and 30 percent thereafter, for temporomandibular joint (TMJ).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel



INTRODUCTION

The Veteran served active duty in the U.S. Army from February 2010 to April 2012.

This case comes before the Board of Veterans' Appeal (Board) on appeal from November 2012 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACTS

1.  Prior to February 11, 2016, the Veteran's lumbar strain disability was manifested with the functional equivalent of forward flexion of the thoracolumbar spine greater than 90 degrees, extension greater than 30 degrees, with normal lateral motion without pain or reported flare-ups.

2.  From February 11, 2016, the Veteran's lumbar strain disability was manifested with the functional equivalent of forward flexion of the thoracolumbar spine up to 55 degrees, extension to 15 degrees, without pain or reported flare-ups.

3.  Prior to February 12, 2016, the Veteran's temporomandibular joint (TMJ) was manifested with the functional equivalent of lateral excursion greater than 4 mm, inter-incisal distance greater than 40 mm with no objective evidence of pain or reported flare-ups.

4.  From February 12, 2016, the Veteran's TMJ was manifested with functional equivalent of lateral excursion of 5 mm, inter-incisal distance of 24 mm with objective evidence of pain and functional loss after repetitive testing.



CONCLUSIONS OF LAW

1.  Prior to February 11, 2016, the criteria for an initial compensable rating for the lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).

2.  As of February 11, 2016, the criteria for an initial rating in excess of 20 percent for the lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).

3.  Prior to February 12, 2016, the criteria for an increased rating in excess of 10 percent for TMJ have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.59, 4.150, Diagnostic Code (DC) 9905 (2016).

4.  As of February 12, 2016, the criteria for an increased rating in excess of 30 percent for TMJ have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.59, 4.150, Diagnostic Code (DC) 9905 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify & Assist

The duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.
The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available records pertinent to the claim have been obtained and that the Veteran has been provided adequate VA examinations.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

II.  Merits of the Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C. § 1155 (West 2014).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2016).

If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is possible for a Veteran to have overlapping disabilities, which are attributable to distinct diseases or injuries.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  
38 C.F.R. § 4.14 (2016). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Lumbar Spine Disability

The Veteran was assigned a noncompensable initial rating prior to February 11, 2016, and a rating of 20 percent from February 11, 2016 for his lumbar spine disability, pursuant to 38 C.F.R. § 4.71a, DC 5237.  The Veteran asserts that a compensable rating is warranted prior to February 11, 2016 and a higher rating is warranted from February 11, 2016.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  38 C.F.R. § 4.71a.  Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5235-5242.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Alternatively, the spine disability may be rated under the IVDS Formula.  Under this formula, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243.

For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period.  See DeLuca, 8 Vet. App. at 206.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Here, the Veteran's lumbar spine disability did not manifest to a compensable level prior to February 11, 2016.  In the November 2012 VA examination, the Veteran's thoracolumbar spine had forward flexion greater than 90 degrees, extension greater than 30 degrees, lateral flexion of greater than 30 degrees, and lateral rotation greater than 30 degrees, without pain on motion or flare-ups.  Although the Veteran reported pain when she sits for too long, there were no flare-ups and the pain did not result in any functional limitations.  She was also able to perform three repetitions without a functional limitations or pain.  Again, in a June 2013 VA examination, the Veteran's thoracolumbar spine had forward flexion greater than 90 degrees, extension greater than 30 degrees, lateral flexion of greater than 30 degrees, and lateral rotation greater than 30 degrees, without pain on motion or flare-ups.  The Veteran was also able to perform three repetitions without any limitation of motion or pain.  As discussed above, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  Therefore, based on the medical evidence of record, the Veteran's lumbar spine disability did not manifest to a compensable level prior to February 11, 2016.

Conversely, from February 11, 2016, the Veteran's lumbar spine disability warranted a 20 percent disability rating.  Specifically, the February 2016 VA spine examination showed that the Veteran's thoracolumbar spine had forward flexion to 55 degrees, extension to 15 degrees, with lateral flexion and rotation to 30 degrees.  The Veteran did not exhibit pain or report any flare-ups.  She was able to perform repetitive testing without any functional limitations or pain.  However, there was objective evidence of guarding and muscle spasms, which did not result in abnormal gait or spinal contour.  As discussed above, a 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Therefore, as the evidence reflects, the Veteran's lumbar spine disability most nearly approximates to a 20 percent rating and not higher.  

As required by Note (1), the Board is to evaluate any associated objective neurologic abnormalities.  As such, the Board notes that the February 2016 VA spine examination reflected that the Veteran has radiculopathy, right lower sciatica based on the lumbar spine disability.  However, the RO granted service connection and assigned a 10 percent rating for the radiculopathy.  The Veteran has not appealed the rating decision; therefore, that issue is not before the Board.

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds the weight of evidence does not support an initial compensable disability rating for a lumbar spine disability prior to February 11, 2016, or a rating in excess of 20 percent from February 11, 2016.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a.
TMJ

In regards to the Veteran's temporomandibular joint (TMJ), the Veteran asserts that an increased rating in excess of 10 percent is warranted prior to February 12, 2016, and in excess of 30 percent from February 12, 2016.

Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters or the inter-incisal range is limited to 31 to 40 millimeters; a 20 percent rating is warranted when the inter-incisal range is limited to 21 to 30 millimeters; a 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 millimeters; and a 40 percent rating is warranted when the inter-incisal range is limited to 0 to 10 millimeters.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, DC 9905 (2016).  Pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).

Here, in the June 2013 VA examination, the Veteran reported pain and uses a mouth guard to avoid waking up with jaw and facial pain.  She did not report any flare-ups that impact the function of TMJ.  The testing revealed a lateral excursion greater than 4 mm with no objective evidence of pain.  However, inter-incisal distance was 31 to 40 mm with no objective evidence of painful motion.  Moreover, the Veteran had functional limitation on her right side after repetitive use testing.  Additionally, there is clicking or crepitation of joint on the right side.  To warrant a rating in excess of 10 percent, however, the Veteran's inter-incisal range must have been limited to 21 to 30 mm.  As the medical evidence reflected, the Veteran's inter-incisal distance was 31 to 40 mm.  Therefore, as the evidence reflects, the Veteran's TMJ disability did not warrant a rating in excess of 10 percent prior to February 12, 2016.  

Conversely, from February 12, 2016, the Veteran's TMJ disability did not warrant a rating in excess of 30 percent.  In the February 2016 VA examination, the Veteran reported flare-ups that resulted in her jaw feeling tight with difficulty opening her mouth.  The testing revealed that the Veteran's right lateral excursion was 5 mm with pain, but no evidence of crepitus or clicking of the joints.  The inter-incisal distance was 24 mm.  The left lateral excursion was 3 mm with pain, but no evidence of crepitus or clicking.  After repetitive use testing, there is additional functional loss with pain and lack of endurance.  The right lateral excursion was 5 mm, but the inter-incisal distance was 21 mm.  Moreover, after repeated use, right lateral excursion was 3 mm with inter-incisal distance of 18 mm.  The examination was conducted during a flare-up and the Veteran showed pain and lack of endurance.  She was unable to make right lateral excursion because of the pain.  Therefore, based on the medical evidence, the Veteran's TMJ most nearly approximates to a 30 percent disability rating and no higher.

For these reasons, the Board finds the weight of evidence does not support a rating in excess of 10 percent prior to February 12, 2016, or a rating in excess of 30 percent thereafter.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.150.


ORDER

Prior to February 11, 2016, an initial compensable rating for lumbar strain is denied.  

As of February 11, 2016, an initial rating in excess of 20 percent for lumbar strain is denied.  

Prior to February 12, 2016, an increased rating in excess of 10 percent for temporomandibular joint (TMJ) is denied.  


As of February 12, 2016, an increased rating in excess of 30 percent for TMJ is denied.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


